        Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 1 of 45. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


A.A., a minor, by and through            )
his guardians and next friends,          )
N.A. and S.A.                            )       CASE NO.:
                                         )
-and-                                    )
                                         )
N.A.                                     )
                                         )       COMPLAINT
-and-                                    )
                                         )
S.A.                                     )       Jury Demand Endorsed Hereon
                                         )
               Plaintiffs,               )
                                         )
vs.                                      )
                                         )
SUMMIT EDUCATIONAL SERVICE               )
CENTER                                   )
                                         )
-and-                                    )
                                         )
ASHLIE BELL                              )
                                         )
-and-                                    )
                                         )
MICHELLE TRICKETT                        )
                                         )
-and-                                    )
                                         )
KIMBERLY MEEKER                          )
                                         )
-and-                                    )
                                         )
KRISTEN NOWAK                            )
                                         )
-and-                                    )
                                         )
KRISTIN FAZIO                            )
                                         )
               Defendants.               )
                                         )


                                             1
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 2 of 45. PageID #: 2



       Now come Plaintiffs A.A., a minor, by and through his guardians and next friends, N.A.

and S.A., and N.A. and S.A., in their individual capacities, by and through undersigned counsel,

and for their Complaint against Defendants Summit Educational Service Center, Ashlie Bell,

Kimberly Meeker, Michelle Trickett, Kristen Nowak, and Kristin Fazio, state as follows:

I.     PRELIMINARY STATEMENT

       1.      Plaintiffs are a five-year-old autistic child (“A.A”) and his parents (“N.A.” and

“S.A.”). A.A.’s autism is so severe that he is essentially nonverbal. When placed in situations

created with the intention of evoking a negative response from A.A, it is impossible for A.A. to

control his emotions. Consequently, because A.A. is unable to communicate his feelings verbally,

A.A.’s reaction in such situations is manifested through physical conduct.

       2.      A.A., and other autistic and disabled children, are among the most vulnerable

members of our society. Children such as A.A. are unable to defend themselves against physical

or verbal abuse. Their wellbeing depends entirely upon members of our society dedicated to caring

for, protecting, and treating these children with the respect and love they deserve in safe and

compassionate environments. Unfortunately, as described in this Complaint, Summit Educational

Service Center (“SESC”) and its officials, supervisors, and employees unlawfully, injuriously, and

punitively abused and neglected A.A.; created a harassing, intimidating, and discriminatory

environment; failed to notify proper authorities of the abuse inflicted upon A.A.; and, never

communicated to A.A.’s parents, N.A. and S.A., that he was repeatedly and consistently the victim

of physical, mental, and emotional abuse at the hands of the SESC employees whom they trusted

to care for and educate him on a daily basis.

       3.      While a student in the preschool program at Brimfield Elementary School

(“Brimfield”), which was administered and staffed by SESC, A.A. was subjected to gratuitous and


                                                2
          Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 3 of 45. PageID #: 3



entirely unjustified physical and emotional violence and abuse at the hands of his teacher, Ashlie

Bell (“Bell”), and his teacher’s aide, Michelle Trickett (“Trickett”). This abuse was either

deliberately ignored and/or condoned by those responsible for supervision and oversight of

SESC’s preschool program at Brimfield, including SESC Student Services/Preschool Coordinators

Kim Meeker (“Meeker”) and Kristen Nowak (“Nowak”), SESC Director of Student Services

Kristin Fazio (“Fazio”), and potentially other SESC officials. The violence and abuse inflicted

upon A.A. had no relationship whatsoever to any legitimate educational or pedagogical purpose.

Rather, the violence and abuse was intentionally directed toward A.A. for the sole purpose of

inflicting both physical and emotional pain and trauma upon A.A., in direct violation of his legal

rights.        The conduct of SESC, Meeker, Nowak, Fazio, Bell, and Trickett (collectively,

“Defendants”) towards A.A. was brutal and inhumane and demonstrated an intentional, reckless

and/or wanton disregard of A.A.’s legally protected rights. As a result of this conduct, A.A., and

his parents, N.A. and S.A., suffered significant injuries which no disabled child and his parents

should ever have to endure.

          4.       A.A. and his parents bring this action to ensure that justice is served for Defendants’

intentional, reckless and/or malicious conduct, and that Defendants will never again engage in the

malicious conduct that caused Plaintiffs such significant injuries at the expense of another

defenseless student. Plaintiffs also seek to obtain monetary compensation and punitive damages

for their permanent and significant injuries, for the intentional, reckless and egregious violations

of their rights under the United States Constitution, federal law, and state law, and for their attorney

fees, pursuant to 42 U.S.C. § 1988, 29 U.S.C. § 794a, 42 U.S.C. § 12205, and Ohio law.

          5.       A.A. represents the most vulnerable of our citizenry. No child should suffer abuse

and neglect at the hands of his or her teachers, let alone a child who is disabled and not only unable



                                                     3
        Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 4 of 45. PageID #: 4



to protect himself or herself, but who is incapable of even communicating to his or her parents that

such abuse is taking place. And no entity administering and overseeing an educational program

that is aware its teachers and aides are abusing the very students that it is entrusted to protect,

which, rather than immediately ending such abuse, permits it to continue and/or condones such

conduct, should escape the ramifications of its actions or inactions. Defendants must now answer

for the injuries and damages that A.A. and his parents suffered as a result of their intentional,

deliberate, reckless, malicious, and wanton misconduct.

II.     JURISDICTION AND VENUE

        6.       This Court has jurisdiction over this matter under 28 U.S.C. § 1331 because of the

federal claims involved, including those arising under the United States Constitution, 42 U.S.C. §

1983, 29 U.S.C. § 701, et seq., and 42 U.S.C. § 12101, et seq.

        7.       This Court has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367.

        8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as Defendants reside

and transact business within this District, and the conduct complained of occurred within this

District.

III.    PARTIES

        9.       A.A. is a minor autistic child who, at all relevant times herein, resided in Portage

County, State of Ohio, and attended a preschool program at Brimfield administered and operated

by SESC.

        10.      N.A. and S.A. are A.A.’s biological and custodial father and mother who, at all

relevant times herein resided with A.A. in Portage County, State of Ohio.




                                                  4
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 5 of 45. PageID #: 5



       11.     Summit Educational Services Center (“SESC”) is an entity operating under the laws

of the State of Ohio and is authorized to sue and be sued for its acts and those of its agents and

employees. SESC has its primary place of business in Cuyahoga Falls, Summit County, State of

Ohio. At all relevant times herein, SESC employed, trained, and/or supervised the individual

Defendants and had authority over how A.A. was treated while he attended the SESC preschool

program at Brimfield. SESC is a political subdivision as defined by Ohio Revised Code §

2744.01(F).

       12.     Ashlie Bell (“Bell”), at all relevant times herein, was A.A.’s preschool teacher. Bell

resides in Portage County, Ohio. Upon information and belief, Bell was hired, trained, and

supervised by SESC, Meeker, Nowak, and Fazio. Bell is being sued in both her official and

individual capacities.

       13.     Michelle Trickett (“Trickett”), at all relevant times herein, was A.A.’s teacher’s

aide. Trickett resides in Portage County, Ohio. Upon information and belief, Trickett was hired,

trained, and supervised by SESC, Meeker, Nowak, and Fazio. Trickett is being sued in both her

official and individual capacities.

       14.     Kimberly Meeker (“Meeker”), at all relevant times herein, was the Student

Services/Preschool Coordinator for SESC and, in such capacity, was responsible for overseeing

the preschool program at Brimfield and for training and supervising the staff at SESC’s preschool

program at Brimfield, including Bell and Trickett. Meeker resides in Summit County, Ohio. Upon

information and belief, Meeker was a final policy-maker for SESC and was a decision-maker with

regard to directing and controlling Bell’s and Trickett’s conduct, reporting their abuse to

authorities, and failing to inform A.A.’s parents of the abuse he suffered at the hands of Bell and

Trickett. Meeker is being sued in both her official and individual capacities.



                                                 5
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 6 of 45. PageID #: 6



       15.     Kristen Nowak (“Nowak”), at all relevant times herein, was the Student

Services/Preschool Coordinator for SESC and, in such capacity, was responsible for overseeing

the preschool program at Brimfield and for training and supervising the staff at SESC’s preschool

program at Brimfield, including Bell and Trickett. Nowak resides in Cuyahoga County, Ohio.

Upon information and belief, Nowak was a final policy-maker for SESC and was a decision-maker

with regard to directing and controlling Bell’s and Trickett’s conduct, reporting their abuse to

authorities, and failing to inform A.A.’s parents of the abuse he suffered at the hands of Bell and

Trickett. Nowak is being sued in both her official and individual capacities.

       16.     Kristin Fazio (“Fazio”), at all relevant times herein, was the Director of Student

Services for SESC and, in such capacity, was responsible for overseeing the preschool program at

Brimfield and for training and supervising the staff at SESC’s preschool program at Brimfield,

including Bell and Trickett. Fazio resides in Lorain County, Ohio. Upon information and belief,

Fazio was a final policy-maker for SESC and was a decision-maker with regard to directing and

controlling Bell’s and Trickett’s conduct, reporting their abuse to authorities, and failing to inform

A.A.’s parents of the abuse he suffered at the hands of Bell and Trickett. Fazio is being sued in

both her official and individual capacities.

IV.    FACTS

       17.     A.A. is a minor autistic child.

       18.     A.A.’s autism is so severe that he is essentially nonverbal.

       19.     At all relevant times herein, A.A. was a four-year-old attending SESC’s preschool

program at Brimfield. A.A.’s teacher was Bell and his teacher’s aide was Trickett. Meeker and

Nowak, as SESC’s Student Services/Preschool Coordinators, and Fazio, as SESC’s Director of




                                                  6
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 7 of 45. PageID #: 7



Student Services, were in charge of overseeing SESC’s preschool program at Brimfield and were

responsible for hiring, supervising, disciplining, and training Bell and Trickett.

       20.     Prior to the physical, mental, and emotional abuse he suffered while attending

SESC’s preschool program at Brimfield, A.A. was progressing both socially and behaviorally.

This progress included, but was not limited to:

               a. Sleeping more regularly at night and for longer periods of time;

               b. A significant reduction in the number of nightmares or night terrors suffered by

                   A.A.;

               c. Significantly fewer tantrums and/or outbursts when A.A. became upset or

                   agitated as a result of situations or stimuli;

               d. In instances in which A.A. became upset or agitated, he was able to calm

                   himself;

               e. A.A. did not have a tendency to bite or scratch when he became upset or

                   agitated;

               f. A.A. enjoyed attending school and riding the bus;

               g. A.A. enjoyed being around people and demonstrated affection toward family

                   and friends;

               h. A.A. was able to attend medical appointments with no issue;

               i. A.A. did not fear visiting new places or buildings; and

               j. Though essentially nonverbal, A.A. was able to communicate his wants and

                   needs through other means.

       21.     Autistic children, like A.A., are generally sensitive and regress socially and

behaviorally if subjected to abuse, as they are unable to cope with such trauma.



                                                  7
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 8 of 45. PageID #: 8



              A.      As a student in Bell’s classroom, A.A. is targeted by Bell and Trickett and
                      is forced to endure consistent and repeated physical, mental, and
                      emotional abuse at their hands.

       22.    For the 2018 – 2019 school year, A.A. was enrolled in the SESC preschool program

at Brimfield. Bell was a preschool teacher and Trickett was Bell’s aide in the SESC preschool

program at Brimfield. Both Bell and Trickett were employees of SESC.

       23.    Of the twenty-plus students in Bell’s class, four (4), including A.A., were autistic.

The remaining members of the class had no known disabilities.

       24.    Beginning in or around September 2018 and continuing until she was removed from

A.A.’s classroom and placed on paid leave on March 7, 2019, Bell specifically targeted A.A. for

physical, mental, and emotional abuse by engaging in the following reckless, malicious, and

wanton misconduct that included, but was not limited to, the following:

              a. Forcing A.A. to bite himself over his hands and arms leaving marks and bruises;

              b. Forcing A.A. to scratch himself across his arms, chest, and stomach leaving

                   scratch marks of varying severity to the point of drawing blood;

              c. Spanking and striking A.A.;

              d. Kicking A.A.’s legs out from underneath him in the school’s gym in front of

                   multiple witnesses, resulting in A.A. falling to the ground;

              e. Taking A.A. to the bathroom and engaging in physical conduct that resulted in

                   A.A. incurring a bloody lip;

              f. Permitting A.A. to dangle upside down in his therapeutic chair for extended

                   periods of time as a form of “punishment”, while A.A screamed and cried,

                   which was observed by the other children in the classroom;




                                                  8
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 9 of 45. PageID #: 9



               g. Drawing all over A.A.’s body in marker as a form of punishment, and forcing

                   A.A. to spend the rest of the school day enduring stares and mockery from the

                   other children as a result of the marker drawings on his body;

               h. Repeatedly taunting A.A. by taking from him his comfort toy (a Mickey Mouse

                   stuffed animal), holding it above his head and asking A.A. if he “wanted

                   Mickey back”, forcing A.A. to jump in an attempt to get Mickey and throwing

                   Mickey into the hall where Mickey would stay for hours and often be found by

                   other teachers and students with Bell intending such conduct to provoke A.A.

                   into escalating behaviors to the point A.A. would cry and scream

                   uncontrollably; and

               i. Yelling and screaming insults at A.A., including, but not limited to, calling A.A.

                   “stupid” and “gross,” and telling him he was “terrible.”

       25.     Bell’s physical, mental, and emotional abuse was directed almost exclusively at

A.A. and, on occasion, at the other autistic children in the classroom. Bell did not physically,

mentally, or emotionally abuse nonautistic/nondisabled students in her class.         Rather, Bell

maliciously, intentionally, and wantonly focused her abuse on the autistic children, primarily A.A.,

targeting them because of their disability with the intent of provoking and startling them into

escalating behaviors and inflicting physical, mental, and emotional pain upon them.

       26.     On another occasion, one of the other autistic children in Bell’s class brought

cupcakes to school to celebrate his birthday. Bell refused to celebrate the child’s birthday until

this child left the classroom, at which time Bell quickly handed out the cupcakes, had the class

sing happy birthday, and eat the birthday treat, all in the absence of the child whose birthday was

to be celebrated. When the child returned to class, Bell made the students finish eating their



                                                 9
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 10 of 45. PageID #: 10



cupcakes in his presence and refused to allow the birthday child to eat one of the cupcakes that he

brought to share with his class.

       27.     At all relevant times herein, Trickett was one of Bell’s aide in A.A.’s classroom.

Trickett not only witnessed the targeted abuse of A.A. by Bell and failed to intervene, but also

actively participated in physically, mentally, and emotionally abusing A.A. by engaging in

malicious, intentional, and wanton misconduct that included, but was not limited to, the following:

               a. Forcing A.A. to bite himself over his hands and arms leaving marks and bruises;

               b. Forcing A.A. to scratch himself across his arms, chest, and stomach leaving

                   scratch marks of varying severity to the point of drawing blood;

               c. Permitting A.A. to dangle upside down in his therapeutic chair for extended

                   periods of time as a form of “punishment” while A.A, screamed and cried and

                   which was observed by the other children in the classroom; and

               d. Repeatedly taunting A.A. by taking from him his Mickey Mouse comfort toy,

                   holding it above his head and asking A.A. if he “wanted Mickey back” forcing

                   A.A. to jump in an attempt to get Mickey and throwing Mickey into the hall

                   where Mickey would stay for hours and often be found by other teachers and

                   students with Trickett intending such conduct to provoke A.A. into escalating

                   behaviors to the point A.A. would cry and scream uncontrollably.

       28.     Upon information and belief, Trickett’s physical, mental, and emotional abuse was

directed exclusively at A.A.       Trickett did not physically, mentally, or emotionally abuse

nonautistic/nondisabled students in Bell’s class. Rather, Trickett focused her abuse on A.A.,

targeting him because of his disability with the intent of provoking and startling him into escalating

behaviors and inflicting physical, mental, and emotional pain upon him.



                                                 10
         Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 11 of 45. PageID #: 11



          29.   Both Bell and Trickett acted maliciously, intentionally, and with a wanton and

deliberate indifference to the rights of A.A. and, as a result of their targeted physical, mental, and

emotional abuse, severely injured A.A.

                B.     Multiple Individuals Repeatedly Reported the Abuse that Bell and Trickett
                       Inflicted Upon A.A. to SESC, Meeker, Nowak, and/or Fazio, but SESC,
                       Meeker, Nowak, and Fazio did Nothing, Thereby Acquiescing to and
                       Condoning the Continued Abuse of A.A.
          30.   In addition to Trickett, Bell had at least one more aide in her classroom. On January

23, 2019, this aide reported to Meeker and Nowak via email that A.A. was the victim of physical,

mental, and emotional abuse at the hands of Bell and Trickett.

          31.   On January 28, 2019, Meeker observed both Brimfield preschool classes for

approximately twenty (20) minutes. No further action was taken by SESC, Meeker, Nowak, or

Fazio to investigate the abuse of A.A. by Bell and Trickett reported to SESC, Meeker, and Nowak

on January 23, 2019.

          32.   Later that very day, the same aide reported to SESC and Meeker via text message

that Bell physically abused A.A. by scratching A.A.’s body after Meeker observed Bell’s preschool

class.

          33.   No action was taken by SESC or Meeker to investigate or report the abuse of A.A.

that SESC and Meeker learned of on January 28, 2019.

          34.   On February 1, 2019, the teacher of the other Brimfield preschool class contacted

SESC and Meeker via text to ensure proper action was being taken by SESC/Meeker to address

the abuse of A.A. that was reported to SESC, Meeker, and Nowak on January 23, 2019, and

January 28, 2019. The other Brimfield preschool teacher reminded SESC and Meeker in this text

that they are a “mandatory reporter”, and thus, required by law to report A.A.’s abuse to

appropriate authorities pursuant to Ohio Revised Code § 2151.421.


                                                 11
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 12 of 45. PageID #: 12



       35.    Meeker responded to this text by stating: “thanks. I am working on this today. I

appreciate your insight.” Despite Meeker’s representation that she and SESC were addressing the

reported abuse of A.A., no action was taken by SESC and Meeker.

       36.    On February 13, 2019, the other Brimfield preschool teacher observed Bell

physically abuse A.A. in the gym by kicking his legs out from underneath him, pushing A.A. to

the floor, jumping on top of A.A., and scratching him to such an extent that this teacher, from

across the gym, was able to see red marks on A.A.’s body where Bell was scratching A.A. This

teacher again contacted SESC and Meeker via text on February 13, 2019, stating that she wanted

to speak with Meeker about the incident she witnessed in the gym.

       37.    On February 14, 2019, the other Brimfield preschool teacher and Meeker met in

Meeker’s office at 1:30 p.m., at which time this teacher communicated to Meeker the abuse of

A.A. she observed on February 13, 2019, and which is described in the preceding paragraph of

this Complaint. Meeker documented what this teacher communicated to her at this meeting and

assured this teacher the situation was being handled and that Fazio, SESC’s Director of Student

Services, was involved. However, no action was taken by SESC, Meeker, or Fazio.

       38.    On February 27, 2019, the other Brimfield preschool teacher observed A.A. and

Bell walk into the gym after all other preschool students had begun playing. As they entered the

gym, this teacher observed that A.A.’s body was covered in marker. This teacher confronted Bell

asking her why A.A.’s body was covered in black marker, at which time Bell admitted that she

drew on A.A.’s body as a form of punishment. Thereafter, at the end of the gym period, Bell and

Trickett took A.A. to a corner of the gym where Bell and Trickett forced A.A. to repeatedly bite

himself as a punishment.




                                              12
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 13 of 45. PageID #: 13



       39.     On February 28, 2019, the other Brimfield preschool teacher, frustrated and

perplexed that SESC, Meeker, Nowak, and Fazio, in reckless and wanton disregard of their legal

obligations and professional and moral responsibilities, took no action to stop Bell’s and Trickett’s

physical, mental, and emotional abuse of A.A., despite multiple reports of this malicious,

intentional, reckless, wanton, and illegal conduct, contacted a trusted mentor to ask for advice as

to how to handle this horrific situation.

       40.     After speaking to her mentor on the phone, the other Brimfield preschool teacher

called SESC and Meeker, reported the abuse of A.A. that she observed on February 27, 2019. This

teacher also communicated to SESC and Meeker that she no longer felt comfortable working at

Brimfield due to the constant and repeated abuse of A.A. by Bell and Trickett and SESC’s failure

to take action to address the situation, despite repeated reports to SESC, Meeker, Nowak, and Fazio

of A.A.’s abuse.

       41.     In response, Meeker visited Brimfield and had a closed-door meeting with Bell on

February 28, 2019. Later that afternoon at dismissal, one of the other Brimfield preschool teacher’s

students asked Bell why she was not at lunch that day. In response to this question, and in front

of Trickett, the other Brimfield preschool teacher, an aide, a substitute teacher, and other students,

Bell stated: “I was meeting with my supervisor and I got in trouble.” When the student asked why

Bell got in trouble, Bell responded: “For being a horrible, horrible person. Do you know what that

means?” The other Brimfield preschool teacher reported the substance of this conversation to

SESC and Meeker via text message. In response, Meeker informed Bell that she was to report

directly to SESC’s main office on March 4, 2019.

       42.     On March 1, 2019, Bell had a meeting with SESC’s human resources department

and was told to report to SESC’s facility in Cuyahoga Falls, Ohio, where, upon information and



                                                 13
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 14 of 45. PageID #: 14



belief, Bell was required to watch certain video(s), as identified in the March 4, 2019, Letter of

Reprimand attached hereto and incorporated herein as Exhibit 1. Upon Bell’s completion of the

“training” identified in the Letter of Reprimand, it was the intent of SESC to allow Bell to return

to the Brimfield Preschool Program and teach A.A. notwithstanding SESC’s knowledge that Bell

physically, mentally, and emotionally abused A.A.

       43.     Despite being mandated reporters, SESC, Meeker, Nowak, and Fazio failed to

report the abuse of A.A. by Bell and Trickett to the appropriate authorities, as required by Ohio

Revised Code § 2151.421

               C.      The other Brimfield Preschool Teacher and Bell’s other Aide are Forced
                       to Contact Portage Children Services Agency (“PCSA”) to Report A.A.’s
                       Abuse due to SESC’s Failure to Take any Action Necessary to Keep A.A.
                       Safe.

       44.     On multiple occasions, beginning on January 23, 2019, teachers and aides at

SESC’s preschool program at Brimfield reported Bell’s and Trickett’s abuse of A.A. to SESC,

Meeker and Nowak, SESC’s Student Services/Preschool Coordinators, who, in turn, relayed this

information to Fazio, SESC’s Director of Student Services. However, for a prolonged period of

time, no action was taken by SESC, Meeker, Nowak, or Fazio. No meaningful investigation took

place and no corrective action was taken to protect A.A. from further abuse by Bell and Trickett.

       45.     Further, despite SESC’s, Meeker’s, Nowak’s, and Fazio’s professional

responsibilities and legal duty, pursuant to Ohio Revised Code § 2151.421, to report to the

appropriate authorities the physical, mental, and emotional abuse suffered by A.A. at the hands of

Bell and Trickett while attending SESC’s Brimfield preschool program, neither SESC, Meeker,

Nowak, nor Fazio made such a report, such failure demonstrating a reckless and wanton disregard

of their legal and professional duties and responsibilities, as well as the legally protected rights of

A.A. and his parents, N.A. and S.A.

                                                  14
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 15 of 45. PageID #: 15



       46.     Not only did SESC, Meeker, Nowak, and Fazio fail to report A.A.’s abuse to the

appropriate authorities, SESC, Meeker, Nowak, and Fazio never informed A.A.’s parents, N.A.

and S.A., of the physical, mental, and emotional abuse A.A. suffered while a student in SESC’s

Brimfield preschool program, such failure demonstrating a reckless and wanton disregard of their

legal duties and professional and moral obligations and responsibilities, as well as the legally

protected rights of A.A. and his parents, N.A. and S.A.

       47.     On March 6, 2019, the other Brimfield preschool teacher and Bell’s other aide

separately contacted PCSA and reported the physical, mental, and emotional abuse suffered by

A.A. The other Brimfield preschool teacher and Bell’s other aide were compelled to contact PCSA

after they learned that SESC officials intended to return Bell to A.A.’s classroom on March

11, 2019. See Exhibit 1.

       48.     Shockingly, despite SESC’s, Meeker’s, Nowak’s, and Fazio’s knowledge that Bell

had repeatedly physically, mentally, and emotionally abused A.A., it was SESC’s, Meeker’s,

Nowak’s, and Fazio’s intent to permit Bell to return to the Brimfield preschool program and

continue teaching A.A., in deliberate indifference to A.A.’s constitutional and legal rights.

       49.     SESC’s bad faith attempt to conceal the physical, mental, and emotional abuse

suffered by A.A. from A.A.’s parents, N.A. and S.A., and the appropriate authorities failed only

after PCSA became involved and thereafter informed N.A. and S.A. of the abuse A.A. suffered

while attending SESC’s Brimfield Preschool Program.

       50.     Only after PCSA was contacted did SESC permanently remove Bell and Trickett

from A.A.’s class. Thereafter, Bell returned to Brimfield to collect her things, during which time

she entered the staff lunchroom which was filled with other Brimfield teachers and aides.




                                                15
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 16 of 45. PageID #: 16



       51.     In the lunchroom, Bell asked those present who had “ratted” her out. When asked

if the accusations relative to her abuse of A.A. were true, Bell admitted they were, but insisted that

those who reported her physical, mental, and emotional abuse of A.A. to PCSA should have kept

their mouths shut.

               D.      Bell and Trickett are Charged with Assault and Child Endangerment in
                       Connection with Their Abuse of A.A.

       52.     Ultimately, both PCSA and the Brimfield Township Police Department

investigated Bell’s and Trickett’s conduct as it related to the physical, mental, and emotional abuse

of A.A.

       53.     Upon completion of the Brimfield Township Police Department investigation, Bell

was charged in Portage County Municipal Court, Case No. K2019CRB756, with Assault, pursuant

to R.C. § 2903.13, and Child Endangerment, pursuant to R.C. § 2919.22(B)(1), relative to her

abuse of A.A. See Complaint for Assault, attached hereto and incorporated here as Exhibit 2, and

Complaint for Child Endangerment, attached hereto and incorporated herein as Exhibit 3.

       54.     Bell entered a plea of not guilty to the charges of Assault and Child Endangerment.

A bench trial was held in December 2019. On April 22, 2020, Bell was found guilty of Assault

and Child Endangerment for the abuse she inflicted upon A.A. Bell was referred to the Portage

County Adult Probation Department for a Presentence Investigation by the Court. See April 22,

2020, Judgment Entry, attached hereto and incorporated herein as Exhibit 4.

       55.     Upon completion of the Brimfield Township Police Department investigation,

Trickett was charged in Portage County Municipal Court, Case No. K2019CRB753, with Assault,

pursuant to R.C. § 2903.13, and Child Endangerment, pursuant to R.C. § 2919.22(B)(1), relative

to her abuse of A.A. See Complaint for Assault, attached hereto and incorporated herein as Exhibit

5, and Complaint for Child Endangerment, attached hereto and incorporated herein as Exhibit 6.

                                                 16
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 17 of 45. PageID #: 17



       56.     On October 31, 2019, Trickett pled guilty to Assault for knowingly causing or

attempting to cause physical harm to A.A., to wit, forcing A.A. to bite himself and scratch himself

on his stomach. See October 31, 2019, Guilty Plea attached hereto and incorporated herein as

Exhibit 7.

       57.     On November 25, 2019, Trickett was sentenced to 180 days in jail (suspended), 30

days of electronically monitored house arrest, placed on supervised probation for one (1) year, was

required to attend mental health counseling, and is prohibited from obtaining employment in which

Trickett would have interaction with the elderly, children, or persons with special

needs/disabilities. See November 25, 2019, Sentencing Judgment Entry, attached hereto and

incorporated herein as Exhibit 8.

               E.       The Abuse A.A. Suffered at the Hands of Bell and Trickett Resulted in
                        Significant and Permanent Injuries to A.A.

       58.     Due to the physical, mental, and emotional abuse A.A. suffered as a result of Bell’s

and Trickett’s conduct, and SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to properly train,

supervise, and discipline Bell and Trickett to protect A.A. from their malicious conduct, A.A.

regressed in a number of important life-controlling areas including, but not limited to:

               a. The inability to sleep for days at a time;

               b. When able to sleep, A.A. suffers from nightmares or night terrors;

               c. A.A. now engages in significantly more tantrums and/or outbursts when upset

                    or agitated as a result of situations or stimuli.

               d. In instances in which A.A. becomes upset, he is incapable of calming himself

                    until the situation ends or the stimuli is removed;

               e. A.A. frequently bites and scratches others, including his parents, when he

                    becomes upset or agitated;

                                                   17
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 18 of 45. PageID #: 18



              f. A.A. becomes despondent and throws fits before leaving his home to attend

                  school;

              g. A.A. now refuses to ride the bus and has to be taken to school by his parents;

              h. A.A. becomes agitated and anxious when he is around more than a few people

                  and refuses to leave his parents’ presence;

              i. A.A. no longer demonstrates affection as frequently as he did before enduring

                  the physical, mental, and emotional abuse;

              j. A.A. becomes extremely anxious and upset when he attends medical

                  appointments;

              k. A.A. becomes extremely anxious and upset when visiting new places or

                  buildings; and

              l. A.A. is no longer able to communicate his wants and needs but rather becomes

                  immediately enraged and upset when he does not have something he wants or

                  needs.

       59.    Neither SESC nor any of the other Defendants ever informed N.A. and S.A. of the

abuse A.A. was suffering due to Bell’s and Trickett’s malicious and intentional misconduct. As a

result, during the 2018 – 2019 school year, neither N.A. nor S.A. maintained any understanding as

to why A.A. was regressing and assumed it was simply a result of A.A.’s disability. Both N.A.

and S.A. feared A.A. would be incapable of further progress in the future due to his significant

regression. Further, N.A. and S.A. attempted to modify the manner in which they parented A.A.

with the hope that A.A.’s regression would end. Now, N.A. and S.A. know that A.A. suffered and

regressed as a result of the abuse he suffered by Bell and Trickett, which was ignored and/or




                                               18
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 19 of 45. PageID #: 19



condoned by SESC, Meeker, Nowak, and Fazio. A.A. continues to suffer from the above-

referenced injuries caused by Defendants to this very day.

       60.     A.A. suffered physical, emotional, and psychological injuries as a direct and

proximate result of Defendant’s unlawful conduct and the physical, mental, and emotional abuse

he suffered while attending SESC’s Brimfield preschool program.

       61.     As a direct and proximate result of Defendants’ unlawful conduct and the physical,

mental, and emotional abuse inflicted upon A.A. while attending SESC’s Brimfield preschool

program, N.A. and S.A suffered emotional and psychological injuries, as well as a loss of filial

consortium.

               F.     SESC’s Failure to Train and Supervise Bell and Trickett Directly
                      Resulted in the Physical, Mental, and Emotional Abuse of A.A.
       62.     SESC did not properly train and supervise Bell and Trickett to teach A.A or to care

for his special needs as required by his disability. SESC’s failure to train and supervise Bell and

Trickett constituted a gross deviation from accepted practices for caring for autistic/disabled

children.

       63.     Not only did Bell and Trickett unlawfully physically, mentally, and emotionally

abuse A.A., they repeatedly exposed A.A. to aversive interventions without the expressed written

consent of N.A. and S.A in violation of federal and Ohio law.

       64.     Neither Bell nor Trickett based their use of aversive interventions against A.A. on

any professionally accepted practices. Rather, Bell and Trickett used aversive interventions to

intentionally exacerbate A.A.’s anxiety, fear, and to provoke him into tantrums. Bell’s and

Trickett’s conduct was malicious, intentional, and demonstrated a wanton disregard for the legally

protected rights of A.A. and his parents, N.A. and S.A.




                                                19
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 20 of 45. PageID #: 20



       65.     Had SESC, Meeker, Nowak, and/or Fazio properly trained and/or supervised Bell

and Trickett, the abuse suffered by A.A. would have been prevented, eliminated, or significantly

diminished. SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to properly train and/or supervise

Bell and Trickett constitutes a wanton and reckless disregard of the legally protected rights of its

autistic/disabled students, including A.A.

       66.     Had SESC Meeker, Nowak, and/or Fazio conducted an appropriate investigation of

or reported to authorities the abuse suffered by A.A. when it was first reported to Meeker, Nowak,

and SESC on January 23, 2019, A.A. would not have suffered any further abuse thereafter. Instead,

due to SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to act, A.A. was the victim of physical,

mental, and emotional abuse for more than an additional month, causing his injuries and regression

to significantly worsen. SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to take action to prevent

any further abuse of A.A. by Bell and/or Trickett constitutes a wanton and reckless disregard of

SESC’s, Meeker’s, Nowak’s, and Fazio’s legal and professional responsibilities and duties as well

as A.A.’s legally protected rights.

       67.     SESC’s, Meeker’s, Nowak’s, and Fazio’s response to the reported abuse was akin

to no response at all and demonstrated a reckless and wanton disregard of their legal and

professional responsibilities and duties, as well as a deliberate indifference to A.A.’s, N.A.’s, and

S.A.’s legally protected rights. Due to the ineptitude of SESC’s, Meeker’s, Nowak’s, and Fazio’s

response to the reported abuse Bell and Trickett inflicted upon A.A., and their fear of the abuse

A.A. would suffer when Bell was scheduled to return to A.A.’s classroom on March 11, 2019, the

other preschool teacher and Bell’s other aide separately contacted PCSA.

       68.     SESC Meeker, Nowak, and Fazio never informed A.A.’s parents, N.A. and S.A.,

of the abuse that their son was forced to endure from, at a minimum, September 2018 through



                                                 20
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 21 of 45. PageID #: 21



March 2019, due to SESC’s, Meeker’s, Nowak’s, and Fazio’s conscious and reckless failure to

properly train and supervise Bell and Trickett. In fact, SESC, Meeker, Nowak, and Fazio

intentionally and in bad faith concealed this information from N.A. and S.A., who for the first time

were informed of the physical, mental, and emotional abuse being inflicted upon their son by

PCSA on March 6, 2019, more than six (6) weeks after SESC, Meeker, Nowak, and Fazio were

first informed of the abuse of A.A.

          69.   SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to properly train and supervise

Bell and Trickett directly and proximately caused A.A. to suffer physical, mental, and emotional

injuries and directly and proximately caused N.A. and S.A. to suffer mental and emotional injuries.

V.        CAUSES OF ACTION

                                          COUNT ONE

            42 U.S.C. § 1983: DENIAL OF A.A.’S FOURTH AMENDMENT RIGHTS

                                 (UNREASONABLE SEIZURE)

                                      (ALL DEFENDANTS)

          70.   Plaintiffs incorporate paragraphs 1 – 69 of this Complaint as if fully rewritten

herein.

          71.   A.A., like all United States citizens, has a constitutional right to be free from

unreasonable seizures.

          72.   SESC, Bell, Trickett, Meeker, Nowak, and Fazio deprived A.A. of his

constitutional right to be free from unreasonable seizures by, solely as a form of punishment,

strapping A.A. into a special, therapeutic chair and allowing A.A. to dangle, upside down, in this

chair for extended periods of time, as well as other malicious and abusive conduct towards A.A.

as otherwise described in this Complaint.



                                                21
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 22 of 45. PageID #: 22



          73.   Bell and Trickett acted unlawfully and maliciously and Meeker, Nowak, and Fazio,

as supervisors and final decision and policy-makers for SESC: (1) acquiesced in, ratified, and/or

condoned such conduct; (2) deliberately failed to train Bell and Trickett to safeguard against such

constitutional deprivations; and (3) deliberately failed to supervise Bell and Trickett to safeguard

against such constitutional deprivations.

          74.   By their actions, as described herein, Defendants, as a part of a custom, policy

and/or practice, subjected A.A. to the deprivation of the rights, privileges, or immunities secured

by the Constitution and law.

          75.   As a direct and proximate result of the violations of A.A.’s constitutional rights,

A.A. is entitled to an award of compensatory damages in an amount in excess of $75,000 to be fully

determined at trial, an award of punitive damages to the extent applicable, attorney fees pursuant

to 42 U.S.C. §1988, and any other relief this Court deems just and equitable.

                                            COUNT TWO

       42 U.S.C. § 1983: DENIAL OF A.A.’s FOURTEENTH AMENDMENT RIGHTS

                                (SUBSTANTIVE DUE PROCESS)

                                      (ALL DEFENDANTS)

          76.   Plaintiffs incorporate paragraphs 1 – 75 of this Complaint as if fully rewritten

herein.

          77.   A.A., like all United States citizens, has a constitutional right to personal privacy,

bodily security/integrity, and to be free from excessive corporal punishment in the school setting.

          78.   Defendants violated A.A.’s constitutionally protected right to personal privacy,

bodily security/integrity, and to be free from excessive corporal punishment in the school setting

when Bell and Trickett physically, mentally, and emotionally abused A.A. as detailed herein, and



                                                 22
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 23 of 45. PageID #: 23



Meeker, Nowak, and Fazio, as supervisors and final decision and policy-makers for SESC: (1)

acquiesced in, ratified, and/or condoned such conduct; (2) deliberately failed to train Bell and

Trickett to safeguard against such constitutional deprivations; and (3) deliberately failed to

supervise Bell and Trickett to safeguard against such constitutional deprivations.

          79.   Defendants’ conduct was arbitrary, lacked any and all pedagogical purpose, and

was of such an extreme nature as to shock the conscience.

          80.   By their actions, as described herein, Defendants, as a part of a custom, policy and/or

practice, subjected A.A. to the deprivation of the rights, privileges, or immunities secured by the

Constitution and law.

          81.   As a direct and proximate result of the violations of A.A.’s constitutional rights,

A.A. is entitled to an award of compensatory damages in an amount in excess of $75,000 to be

fully determined at trial, an award of punitive damages to the extent applicable, attorney fees

pursuant to 42 U.S.C. §1988, and any other relief this Court deems just and equitable.

                                         COUNT THREE

      42 U.S.C. § 1983: DENIAL OF A.A.’s FOURTEENTH AMENDMENT RIGHTS

                                      (EQUAL PROTECTION)

                                      (ALL DEFENDANTS)

          82.   Plaintiffs incorporate paragraphs 1 – 81 of this Complaint as if fully rewritten

herein.

          83.   A.A. and his parents, N.A. and S.A., like all United States citizens, have the right

to equal protection under the laws.

          84.   Without any rational relationship to any legitimate governmental purpose or

pedagogical purpose, each Defendant treated A.A. differently due to his disability than they treated

nondisabled children in SESC’s Brimfield preschool program.

                                                  23
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 24 of 45. PageID #: 24



       85.       Bell and Trickett physically, mentally, and emotionally abused A.A., as detailed in

this Complaint, from September 2018 through March 2019, and possibly at other times. Bell and

Trickett targeted A.A. for abuse because of his disability. Bell and Trickett did not physically,

mentally, or emotionally abuse any nondisabled children in their classroom. Meeker, Nowak, and

Fazio as supervisors and final decision and policy-makers for SESC: (1) acquiesced in, ratified,

and/or condoned such conduct; (2) deliberately failed to train Bell and Trickett to safeguard against

such constitutional deprivations; and (3) deliberately failed to supervise Bell and Trickett to

safeguard against such constitutional deprivations.

       86.       Upon information and belief, Plaintiffs allege that Defendants had a pattern and

practice    of   treating   autistic/disabled   students   and    their   families   differently   than

nonautistic/nondisabled children and their families.

       87.       Defendants’ intentional disparate treatment of A.A. and his parents, N.A. and S.A.,

constituted a violation of their constitutionally protected right to equal protection under the laws.

       88.       By their actions, as described herein, Defendants, as a part of a custom, policy and/or

practice, subjected A.A. to the deprivation of the rights, privileges, or immunities secured by the

Constitution and law.

       89.       As a direct and proximate result of the violations of A.A.’s constitutional rights,

A.A. is entitled to an award of compensatory damages in an amount in excess of $75,000 to be

fully determined at trial, an award of punitive damages to the extent applicable, attorney fees

pursuant to 42 U.S.C. §1988, and any other relief this Court deems just and equitable.



                                           COUNT FOUR

           VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973

                                           (29 U.S.C. § 794)

                                                   24
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 25 of 45. PageID #: 25



                                     (ALL DEFENDANTS)

          90.   Plaintiffs incorporate paragraphs 1 – 89 of this Complaint as if fully rewritten

herein.

          91.   SESC receives federal financial assistance and is a covered entity for purposes of §

504 of the Rehabilitation Act of 1973.

          92.   A.A. is a qualified person with a disability for purposes of Section 504 of the

Rehabilitation Act of 1973, codified at 29 U.S.C. § 701, et seq.

          93.   A.A. was subjected to discrimination while attending SESC’s Brimfield preschool

program. Specifically, A.A. was targeted by Bell and Trickett because of his disability and was

subjected to physical, mental, and emotional abuse at their hands and as detailed herein.

          94.   Neither Bell nor Trickett discriminated against nonautistic/nondisabled children in

the classroom but rather discriminated against A.A. based solely on his autism/disability.

          95.   Meeker, Nowak, and Fazio, as supervisors and final decision and policy-makers for

SESC, acquiesced in, ratified, and/or condoned such conduct and, when notified of the physical,

mental, and emotional abuse A.A. suffered solely because of the discriminatory conduct exhibited

by Bell and Trickett, Meeker, Nowak, and Fazio failed to address the allegations in any meaningful

way, thus permitting the abuse and discrimination to continue.

          96.   Defendants acts and omissions as identified herein were in violation of section 504

of the Rehabilitation Act, 29 U.S.C. § 794.

          97.   As a direct and proximate result of Defendants’ violation of A.A.’s rights under

Section 504 of the Rehabilitation Act of 1973, A.A. is entitled to an award of compensatory

damages in an amount in excess of $75,000 to be fully determined at trial, an award of punitive




                                                 25
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 26 of 45. PageID #: 26



damages to the extent applicable, attorney fees pursuant to 29 U.S.C. § 794a, and any other relief

this Court deems just and equitable.

                                          COUNT FIVE

                 VIOLATION OF THE AMERICANS WITH DISABILITES ACT

                                    (42 U.S.C. § 12101, et seq.)

                                       (ALL DEFENDANTS)

          98.    Plaintiffs incorporate paragraphs 1 – 97 of this Complaint as if fully rewritten

herein.

          99.    SESC receives federal funds.

          100.   A.A. is a qualified person with a disability for purposes of the Americans with

Disabilities Act (“ADA”).

          101.   A.A. was subjected to discrimination while attending SESC’s Brimfield preschool

program. Specifically, A.A. was targeted because of his disability by Bell and Trickett and

subjected to physical, mental, and emotional abuse at their hands and as detailed herein.

          102.   Neither Bell nor Trickett abused and discriminated against nonautistic/nondisabled

children in the classroom, but rather discriminated against A.A. based solely on his

autism/disability.

          103.   Meeker, Nowak, and Fazio, as supervisors and final decision and policy-makers for

SESC acquiesced in, ratified, and/or condoned such conduct and, when notified of the physical,

mental, and emotional abuse A.A. suffered solely because of the discriminatory conduct exhibited

by Bell and Trickett, Meeker, Nowak, and Fazio failed to address the allegations in any meaningful

way, thus permitting the abuse and discrimination to continue.




                                                 26
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 27 of 45. PageID #: 27



          104.   As a direct and proximate result of Defendants’ violation of A.A.’s rights under the

ADA, A.A. is entitled to an award of compensatory damages in an amount in excess of $75,000 to

be fully determined at trial, an award of punitive damages to the extent applicable, attorney fees

pursuant to 42 U.S.C. § 12205, and any other relief this Court deems just and equitable.

                                             COUNT SIX

           FAILURE TO TRAIN, SUPERVISE, INVESTIGATE, AND DISCIPLINE /

                                     42 U.S.C. § 1983 / MONELL

                               (SESC, MEEKER, NOWAK, FAZIO)

          105.   Plaintiffs incorporate paragraphs 1 – 104 of this Complaint as if fully rewritten

herein.

          106.   SESC, Meeker, Nowak, and Fazio are final decision and policy-makers for

purposes of 42 U.S.C. § 1983 liability.

          107.   SESC, Meeker, Nowak, and Fazio each had duties to properly train, supervise,

investigate, and discipline SESC teachers and other personnel in order to ensure the safety and

well-being of students entrusted to their care and supervision, among other duties.

          108.   Meeker, Nowak, and Fazio, as final decision and policy-makers for SESC, were

deliberately indifferent to A.A.’s Constitutional and other rights through their failure to discharge

these duties in part, by:

                 a.      Improperly training, authorizing, encouraging or directing teachers and

          other personnel on proper education, care, and discipline of autistic/disabled students, such

          as A.A.

                 b.      Failing to train employees how to properly and appropriately teach and

          discipline autistic/disabled students, such as A.A.



                                                   27
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 28 of 45. PageID #: 28



                c.      Failing to supervise employees to ensure that they properly and

       appropriately taught, cared for, and disciplined autistic/disabled students, such as A.A.

                d.      Failing to supervise employees to ensure autistic/disabled students, such as

       A.A., were not being subjected to physical, mental, and emotional abuse.

                e.      Failing to investigate allegations of student abuse by teachers and other

       personnel.

                f.      Failing to discipline employees for violations of policy related to education,

       care, and discipline of autistic/disabled students.

                g.      Failing to train employees to report child abuse to the appropriate

       authorities, as mandated by Ohio law.

       109.     SESC’s failure to properly train, supervise, investigate, and discipline its

employees in these respects demonstrates a deliberate indifference to the constitutional and legal

rights of SESC’s autistic/disabled students, such as A.A.

       110.     SESC, Meeker, Nowak, and Fazio acted intentionally and under color of law in

failing to adequately train, supervise, and discipline teachers and other personnel, including Bell

and Trickett.

       111.     SESC, Meeker, Nowak, and Fazio were repeatedly made aware of the abuse being

inflicted upon A.A. and, as supervisors and final decision and policy-makers, failed to take the

necessary steps to stop this abuse, such failure resulting in SESC, Meeker, Nowak, and Fazio

disregarding a known and/or obvious consequence of this inaction—the continued abuse of A.A.

by Bell and Trickett.

       112.     Despite multiple and repeated reports to SESC, Meeker, Nowak, and Fazio of the

abuse A.A. suffered by virtue of Bell’s and Trickett’s unlawful conduct, SESC, Meeker, Nowak,



                                                  28
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 29 of 45. PageID #: 29



and Fazio, as supervisors and final decision and policy-makers, consciously chose not to act on

such reports, report A.A.’s abuse to the appropriate authorities, or notify A.A.’s parents of the

abuse that was being inflicted upon their son.

       113.     Despite multiple reports to SESC, Meeker, Nowak, and Fazio of the abuse inflicted

upon A.A. by Bell and Trickett, SESC, Meeker, Nowak, and Fazio, as supervisors and final

decision and policy-makers, refused to act on such reports, demonstrating a deliberate indifference

to the constitutional and legal rights of A.A. and his parents, N.A. and S.A.

       114.     SESC, Meeker, Nowak, and Fazio were deliberately indifferent to A.A.’s

constitutional and other rights by failing to promulgate a policy to properly train employees,

including Bell and Trickett, to prevent their unconstitutional, unlawful, conscious, and/or reckless

mistreatment of disabled and autistic students.

       115.     SESC has a policy and practice of neglecting the civil rights of its autistic/disabled

students and/or exhibiting a deliberate indifference to the deprivation of its autistic/disabled

students’ constitutional and legal rights. This policy and practice were a moving force behind

Defendants’ violations of the constitutional and legal rights of A.A. and his parents, N.A. and S.A.

       116.     SESC has a policy and practice of failing to train employees to properly recognize

and address the needs of its autistic and disabled students. This policy and practice were a moving

force behind Defendants’ violations of the constitutional and legal rights of A.A. and his parents,

N.A. and S.A.

       117.     SESC has a policy and practice of failing to train and require its employees to report

child abuse to the appropriate authorities, as mandated by Ohio law. This policy and practice were

a moving force behind Defendants’ violations of the constitutional and legal rights of A.A. and his

parents, N.A. and S.A.



                                                  29
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 30 of 45. PageID #: 30



          118.   SESC has a policy and practice of failing to advise the parents of its of disabled and

autistic students of abuse, suspected abuse, and mistreatment of their children. This policy and

practice were a moving force behind Defendants’ violations of the constitutional and legal rights

of A.A. and his parents, N.A. and S.A.

          119.   There is an obvious need to train employees how to avoid abusing disabled and

autistic students and to report abuse to the appropriate authorities and parents when it occurs.

SESC’s pattern and practice of failing to safeguard its disabled and autistic students was known to

its policy-makers yet they failed to act until required to do so by law enforcement authorities.

          120.   Had SESC, Meeker, Nowak, and Fazio properly trained, supervised, and

disciplined their employees, including Bell and Trickett, they would have prevented Bell’s and

Trickett’s physical, mental, and emotional abuse of A.A.

          121. SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to properly train, supervise, and

discipline their subordinate employees, including Bell and Trickett, were a moving force and

proximate cause of Plaintiffs’ injuries and the violation of A.A.’s constitutional rights as described

herein.

          122.   The acts and/or omissions of SESC, Meeker, Nowak, and Fazio were conducted

within the scope of their official duties and employment and under color of law.

          123.   The actions of SESC, Meeker, Nowak, and Fazio, as described herein, deprived

A.A. of the rights, privileges, liberties, and immunities secured by the Constitution of the United

States of America, and caused him other lasting damages.

          124.   As a direct and proximate result of the reckless and deliberate indifference SESC,

Meeker, Nowak, and Fazio demonstrated to training, supervising, and disciplining its employees,

and the policies and practices described herein, A.A. suffered physical, mental, and emotional



                                                  30
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 31 of 45. PageID #: 31



abuse at the hands of Bell and Trickett, resulting in a deprivation of A.A.’s, N.A.’s, and S.A.’s

constitutional and legal rights, entitling Plaintiffs to an award of compensatory damages in an

amount in excess of $75,000 to be fully determined at trial, an award of punitive damages to the

extent applicable, attorney fees pursuant to 42 U.S.C. §1988, and any other relief this Court deems

just and equitable.

                                         COUNT SEVEN

                                            ASSAULT

                                    (BELL and TRICKETT)

          125.   Plaintiffs incorporate paragraphs 1 – 124 of this Complaint as if fully rewritten

herein.

          126.   Bell and Trickett willfully threatened and/or attempted to harm A.A. by engaging

in the malicious and wanton misconduct toward A.A. as described in this Complaint.

          127.   A.A. reasonably feared he would be subjected to harm or offensive contact by Bell

and Trickett.

          128.   Bell’s and Trickett’s malicious and wanton misconduct towards A.A. was harmful

and offensive.

          129.   On April 22, 2020, Bell was found guilty of Assault and Child Endangerment for

the abuse she inflicted upon A.A. Bell was referred to the Portage County Adult Probation

Department for a Presentence Investigation by the court. See Exhibit 4.

          130.   On October 31, 2019, Trickett pled guilty to Assault for knowingly causing or

attempting to cause physical harm to A.A. See Exhibit 8.

          131.   As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of



                                                31
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 32 of 45. PageID #: 32



$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

                                         COUNT EIGHT

                                             BATTERY

                                     (BELL and TRICKETT)

          132.   Plaintiffs incorporate paragraphs 1 – 131 of this Complaint as if fully rewritten

herein.

          133.   Bell and Trickett intentionally touched and applied force to the body of A.A.

          134.   Bell’s and Trickett’s intentional touching and application of force to the body of

A.A. was done without A.A.’s consent and was done in a harmful and/or offensive manner

          135.   On April 22, 2020, Bell was found guilty of Assault and Child Endangerment for

the abuse she inflicted upon A.A. Bell was referred to the Portage County Adult Probation

Department for a Presentence Investigation by the court. See Exhibit 4.

          136.   On October 31, 2019, Trickett plead guilty to Assault for knowingly causing or

attempting to cause physical harm to A.A. See Exhibit 8

          137.   As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of

$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

                                          COUNT NINE

                                      NEGLIGENT HIRING

                                  (SESC, Meeker, Nowak, Fazio)




                                                 32
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 33 of 45. PageID #: 33



          138.   Plaintiffs incorporate paragraphs 1 – 137 of this Complaint as if fully rewritten

herein.

          139.   All of the individual Defendants named in this Complaint are employees,

deputies, and/or agents of SESC.

          140.   All acts of the individual Defendants alleged above were conducted within the

scope of the individual Defendants’ employment or duties.

          141.   SESC, Meeker, Nowak, and Fazio owed a duty of care to Plaintiffs to exercise

reasonable care in hiring, retaining, and supervising its employees.

          142.   SESC, Meeker, Nowak, and Fazio knew or should have known of Bell’s and

Trickett’s propensities for abuse, assault, and battery at the time they were hired and prior to the

time of the abuse, assault, and battery committed upon A.A.

          143.   SESC, Meeker, Nowak, and Fazio failed to exercise reasonable care and perform

adequate investigations of Bell and Trickett before hiring them and placing them in a classroom

where they would have access to vulnerable individuals, such as A.A., against whom they could

commit abuse, assault, and battery.

          144.   As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of

$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.



                                           COUNT TEN

                 NEGLIGENT RETENTION AND NEGLIGENT SUPERVISION

                                 (SESC, Meeker, Nowak, Fazio)



                                                33
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 34 of 45. PageID #: 34



          145.   Plaintiffs incorporate paragraphs 1 – 144 of this Complaint as if fully rewritten

herein.

          146.   All of the individual Defendants named in this Complaint are employees, deputies,

and/or agents of SESC.

          147.   All acts of the individual Defendants alleged above were conducted within the

scope of the individual Defendants’ employment or duties.

          148.   SESC, Meeker, Nowak, and Fazio owed a duty of care to Plaintiffs to exercise

reasonable care in hiring, retaining, and supervising its employees.

          149.   SESC, Meeker, Nowak, and Fazio had a duty to supervise their employees, agents,

and servants, including Bell and Trickett, and to not retain those persons who were unfit, including

those with a propensity to commit acts of abuse, assault, and battery.

          150.   SESC, Meeker, Nowak, and Fazio knew or should have known of Bell’s and

Trickett’s propensity for abuse, assault, and battery prior to the times the incidents of abuse,

assault, and battery by Bell and Trickett towards A.A. occurred.

          151.   Meeker, Nowak, and Fazio were, at all times relevant herein, supervisors of Bell

and Trickett and owed Plaintiffs a duty of care to properly supervise Bell and Trickett.

          152.   Meeker, Nowak, and Fazio breached their duty of care by not properly supervising

Bell and Trickett during the incidents in which they had opportunities to and/or did abuse A.A.

          153.   Meeker, Nowak, and Fazio breached their duty of care by retaining Bell and

Trickett after they knew or should have known of Bell’s and Trickett’s propensity for abuse,

assault, and battery.

          154.   As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of



                                                34
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 35 of 45. PageID #: 35



$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

                                        COUNT ELEVEN

     NEGLIGENCE PER SE: FAILURE TO REPORT ABUSE, PURSUANT TO OHIO

                                   REVISED CODE § 2151.421

                                      (ALL DEFENDANTS)

          155.   Plaintiffs incorporate paragraphs 1 – 154 of this Complaint as if fully rewritten

herein.

          156.   Ohio Revised Code § 2151.421 places a duty upon an administrator or employee

of a child day-care center, school teacher, a school employee, and/or a school authority, such as

Defendants, “who is acting in an official or professional capacity and knows, or has reasonable

cause to suspect based on facts that would cause a reasonable person in a similar position to

suspect, that a child under eighteen years of age, or a person under twenty-one years of age with a

developmental disability or physical impairment, has suffered or faces a threat of suffering any

physical or mental wound, injury, disability, or condition of a nature that reasonably indicates

abuse or neglect of the child to immediately report that knowledge or reasonable cause to

suspect…to the public children services agency or a peace officer in the county in which the child

resides or in which the abuse or neglect is occurring or has occurred.”

          157.   Ohio Revised Code § 2151.421 specifically required Defendants to report the

physical, mental, and emotional abuse inflicted upon A.A. by Bell and Trickett.

          158.   Defendants intentionally and with deliberate indifference to the legal rights of

Plaintiffs failed to report Bell’s and Trickett’s physical, mental, and emotional abuse of A.A. to

the appropriate authorities.



                                                35
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 36 of 45. PageID #: 36



          159.   Ohio Revised Code § 2151.421 imposed that specific and mandatory reporting duty

on Defendants for the safety and protection of A.A. and students like him.

          160.   Defendants intentionally and with deliberate indifference to the legal rights of

Plaintiffs failed to comply with the requirements of Ohio Revised Code § 2151.421.

          161.   As a direct and proximate cause of Defendants’ intentional violation of Ohio

Revised Code § 2151.421, A.A. and his parents, N.A. and S.A., have suffered the type of injuries

against which the statute was designed to protect.

          162.   Defendants’ intentional, reckless, and/or negligent violation of Ohio Revised Code

§ 2151.421 is a misdemeanor of the first degree and constitutes negligence per se.

          163.   As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of

$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

                                        COUNT TWELVE

          NEGLIGENCE PER SE: VIOLATION OF OHIO REVISED CODE § 2919.22

                                      (ALL DEFENDANTS)

          164.   Plaintiffs incorporate paragraphs 1 – 163 of this Complaint as if fully rewritten

herein.

          165.   Ohio Revised Code § 2919.22 specifically mandates that no person having custody

or control of a child under 18 years of age shall create a substantial risk to the health or safety of

the child, by violating a duty of care, protection, or support.

          166.   Ohio Revised Code § 2919.22 further mandates that no person shall abuse such

child; torture or cruelly abuse such child; or administer corporal punishment or other physical



                                                  36
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 37 of 45. PageID #: 37



disciplinary measure, or physically restrain such child in a cruel manner or for a prolonged period,

which punishment, discipline, or restraint is excessive under the circumstances and creates a

substantial risk of serious physical harm to the child; or repeatedly administer unwarranted

disciplinary measures to the child, when there is a substantial risk that such conduct, if continued,

will seriously impair or retard the child's mental health or development.

       167.    Defendants, by virtue of their roles and responsibilities in A.A.’s education, had

custody and control of A.A. during school hours.

       168.    Defendants’ conduct toward A.A., as detailed in this Complaint, was in direct

violation of Ohio Revised Code § 2919.22.

       169.    A.A. suffered severe physical injuries, trauma, mental anguish, and significant

emotional distress as a result of the physical, mental, and emotional abuse he suffered at the hands

Bell and Trickett and SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to take any action to protect

A.A. from said abuse, notwithstanding SESC’s, Meeker’s, Nowak’s, and Fazio’s knowledge that

such abuse was occurring and ongoing.

       170.    Defendants had a duty to protect A.A. from the physical, mental, and emotional

abuse, assault, and battery he endured by virtue of Bell’s and Trickett’s misconduct and SESC’s,

Meeker’s, Nowak’s, and Fazio’s failure to take any action to protect A.A.

       171.    Defendants’ actions, as set forth herein, were committed with malicious purpose,

in bad faith, or in a wanton or reckless manner.

       172.    Defendants’ intentional, reckless, and/or negligent violation of Ohio Revised Code

§ 2919.22 constitutes negligence per se.

       173.    As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of



                                                   37
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 38 of 45. PageID #: 38



$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

                                       COUNT THIRTEEN

 CIVIL LIABILITY FOR VIOLATION OF OHIO REVISED CODE § 2151.421 AND OHIO

                                    REVISED CODE § 2919.22

                                      (ALL DEFENDANTS)

          174.   Plaintiffs incorporate paragraphs 1 – 173 of this Complaint as if fully rewritten

herein.

          175.   Ohio Revised Code § 2307.60 states: “…anyone injured in person or property by a

criminal act has and may recover full damages in a civil action.” If allowed by Ohio common or

statutory law, a person may also recover for attorney fees and punitive damages.

          176.   Defendants were required to report the known and/or suspected abuse of A.A. by

Bell and Trickett, as detailed herein, to the appropriate authorities pursuant to Ohio Revised Code

§ 2151.421.

          177.   Failure to make such a mandatory report constitutes a violation of Ohio Revised

Code § 2151.421 and is a misdemeanor of the fourth degree.

          178.   Defendants’ failure to report the known and/or suspected abuse of A.A. by Bell and

Trickett to the appropriate authorities, as required by Ohio Revised Code § 2151.421, directly and

proximately caused and/or exacerbated the significant and/or permanent injuries that Plaintiffs

have suffered and continue to suffer. As such, all Defendants are liable to Plaintiffs for the injuries

they have suffered.




                                                  38
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 39 of 45. PageID #: 39



       179.    Ohio Revised Code § 2919.22 specifically mandates that no person having custody

or control of a child under 18 years of age shall create a substantial risk to the health or safety of

the child, by violating a duty of care, protection, or support.

       180.     Ohio Revised Code § 2919.22 further mandates that no person shall abuse such

child; torture or cruelly abuse such child; or administer corporal punishment or other physical

disciplinary measure, or physically restrain such child in a cruel manner or for a prolonged period,

which punishment, discipline, or restraint is excessive under the circumstances and creates a

substantial risk of serious physical harm to the child; or repeatedly administer unwarranted

disciplinary measures to the child, when there is a substantial risk that such conduct, if continued,

will seriously impair or retard the child's mental health or development.

       181.    Defendants, by virtue of their relationship with A.A., had custody and control of

A.A. during school hours.

       182.    Defendants’ conduct toward A.A., as detailed in this Complaint, were in direct

violation of Ohio Revised Code § 2919.22.

       183.    A.A. suffered severe physical injuries, trauma, mental anguish, and significant

emotional distress as a result of the physical, mental, and emotional abuse he suffered at the hands

Bell and Trickett and SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to take any action to protect

A.A. from said abuse notwithstanding SESC’s, Meeker’s, Nowak’s, and Fazio’s knowledge that

such abuse was occurring and ongoing.

       184.    Defendants had a duty to protect A.A. from the physical, mental, and emotional

abuse, assault, and battery he endured by virtue of Bell’s and Trickett’s misconduct and SESC’s,

Meeker’s, Nowak’s, and Fazio’s failure to take any action to protect A.A.




                                                  39
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 40 of 45. PageID #: 40



          185.   Defendants’ actions, as set forth herein, were committed with malicious purpose,

in bad faith, or in a wanton or reckless manner.

          186.   As a direct and proximate result of Defendants’ violations of Ohio Revised Code §

2151.421 and Ohio Revised Code § 2919.22 as identified herein, Plaintiffs are entitled to an award

of compensatory damages pursuant to Ohio Revised Code § 2307.60 in an amount in excess of

$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

                                      COUNT FOURTEEN

                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                      (ALL DEFENDANTS)

          187.   Plaintiffs incorporate paragraphs 1 – 186 of this Complaint as if fully rewritten

herein.

          188.   The actions and omissions of Defendants as described herein were outrageous in

character and so extreme in degree that this conduct exceeded the bounds of decency and must be

regarded as atrocious and utterly intolerable in a civilized society.

          189.   The actions and omissions of Defendants as described herein toward Plaintiffs were

intentional or undertaken with a reckless disregard and caused Plaintiffs severe emotional distress.

          190.   The actions and omissions of Defendants as described herein toward Plaintiffs were

extreme and outrageous.

          191.   The actions and omissions of Defendants toward Plaintiffs caused Plaintiffs to

suffer severe and serious emotional distress beyond that which a reasonable person should be

expected to endure




                                                   40
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 41 of 45. PageID #: 41



          192.   As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of

$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

                                        COUNT FIFTEEN

                                    LOSS OF CONSORTIUM

                                      (ALL DEFENDANTS)

          193.   Plaintiffs incorporate paragraphs 1 – 192 of this Complaint as if fully rewritten

herein.

          194.   As a direct and proximate result of the conduct of Defendants, N.A. and S.A., as

the parents of A.A. have been damaged due to the deprivation of services, society, companionship,

comfort, love, solace, and affection of their child, A.A.

          195.   As a direct and proximate result of Defendants’ acts and omissions as identified

herein, Plaintiffs are entitled to an award of compensatory damages in an amount in excess of

$75,000 to be fully determined at trial, an award of punitive damages to the extent applicable,

attorney fees, and any other relief this Court deems just and equitable.

          WHEREFORE, Plaintiffs pray that judgment be entered in their favor and against

Defendants as follows:

                 A.     For violation of A.A.’s Fourth Amendment Rights under the United States

Constitution (Count One), that this Court enter judgment against Defendants in an amount in

excess of $75,000.00, to be determined at trial, as compensatory damages; punitive damages to the

extent applicable; attorney fees pursuant to 42 U.S.C. § 1988; and any other relief this Court deems

just and equitable.



                                                 41
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 42 of 45. PageID #: 42



                 B.   For violation of A.A.’s Substantive Due Process Rights as guaranteed by

the Fourteenth Amendment of the United States Constitution (Count Two), that this Court enter

judgment against Defendants in an amount in excess of $75,000.00, to be determined at trial, as

compensatory damages; punitive damages to the extent applicable; attorney fees pursuant to 42

U.S.C. § 1988; and any other relief this Court deems just and equitable.

                 C.   For violation of A.A.’s Equal Protection Rights as guaranteed by the

Fourteenth Amendment of the United States Constitution (Count Three), that this Court enter

judgment against Defendants in an amount in excess of $75,000.00, to be determined at trial, as

compensatory damages; punitive damages to the extent applicable; attorney fees pursuant to 42

U.S.C. § 1988; and any other relief this Court deems just and equitable.

                 D.   For violation of A.A.’s rights under Section 504 of the Rehabilitation Act

of 1973 (Count Four), that this Court enter judgment against Defendants in an amount in excess

of $75,000.00, to be determined at trial, as compensatory damages; punitive damages to the extent

applicable; attorney fees pursuant to 29 U.S.C. § 794a; and any other relief this Court deems just

and equitable.

                 E.   For violation of A.A.’s rights as protected by the Americans with

Disabilities Act (Count Five), that this Court enter judgment against Defendants in an amount in

excess of $75,000.00, to be determined at trial, as compensatory damages; punitive damages to the

extent applicable; attorney fees pursuant to 42 U.S.C. § 12205; and any other relief this Court

deems just and equitable.

                 F.   For the physical, mental, and emotional abuse suffered by A.A. as a direct

and proximate result of SESC’s, Meeker’s, Nowak’s, and Fazio’s failure to properly and

adequately train, supervise, and/or discipline Bell and Trickett (Count Six), that this Court enter



                                                42
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 43 of 45. PageID #: 43



judgment against SESC, Meeker, Nowak, and Fazio in an amount in excess of $75,000.00, to be

determined at trial, as compensatory damages; punitive damages to the extent applicable; attorney

fees pursuant to 42 U.S.C. § 1988; and any other relief this Court deems just and equitable.

               G.      For the assault undertaken by Bell and Trickett against A.A. (Count Seven),

that this Court enter judgment against Bell and Trickett in an amount in excess of $75,000.00, to

be determined at trial, as compensatory damages; punitive damages to the extent applicable;

attorney fees; and any other relief this Court deems just and equitable.

               H.      For the battery of A.A. by Bell and Trickett (Count Eight), that this Court

enter judgment against Bell and Trickett in an amount in excess of $75,000.00, to be determined

at trial, as compensatory damages; punitive damages to the extent applicable; attorney fees; and

any other relief this Court deems just and equitable.

               I.      For SESC’s, Meeker’s, Nowak’s, and Fazio’s negligent hiring of Bell and

Trickett (Count Nine), that this Court enter judgment against SESC, Meeker, Nowak, and Fazio in

an amount in excess of $75,000.00, to be determined at trial, as compensatory damages; punitive

damages to the extent applicable; attorney fees; and any other relief this Court deems just and

equitable.

               J.      For SESC’s, Meeker’s, Nowak’s, and Fazio’s negligent retention and

supervision of Bell and Trickett (Count Ten), that this Court enter judgment against SESC,

Meeker, Nowak, and Fazio in an amount in excess of $75,000.00, to be determined at trial, as

compensatory damages; punitive damages to the extent applicable; attorney fees; and any other

relief this Court deems just and equitable.

               K.      For Defendants’ failure to report the physical, mental, and emotional abuse

suffered by A.A. to the appropriate authorities as required by Ohio Revised Code § 2151.421, and



                                                43
      Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 44 of 45. PageID #: 44



such failure constituting Negligence Per Se (Count Eleven), that this Court enter judgment against

Defendants in an amount in excess of $75,000.00, to be determined at trial, as compensatory

damages; punitive damages to the extent applicable; attorney fees; and any other relief this Court

deems just and equitable.

               L.      For Defendants’ physical, mental, and emotional abuse, assault, and battery

of A.A. in violation of Ohio Revised Code § 2919.22 constituting Negligence Per Se (Count

Twelve), that this Court enter judgment against Defendants in an amount in excess of $75,000.00,

to be determined at trial, as compensatory damages; punitive damages to the extent applicable;

attorney fees; and any other relief this Court deems just and equitable.

               M.      For Defendants’ failure to report the physical, mental, and emotional abuse

of A.A. to the appropriate authorities as required by Ohio Revised Code § 2151.421 and

Defendants’ physical, mental, and emotional abuse, assault, and battery of A.A. in violation of

Ohio Revised Code § 2919.22 (Count Thirteen), that this Court enter judgment against Defendants

pursuant to Ohio Revised Code § 2307.60 in an amount in excess of $75,000.00, to be determined

at trial, as compensatory damages; punitive damages to the extent applicable; attorney fees; and

any other relief this Court deems just and equitable.

               N.      For the Intentional Infliction of Emotional Distress suffered by Plaintiffs,

which was directly and proximately caused by the conduct of Defendants as detailed in this

Complaint (Count Fourteen), that this Court enter judgment against Defendants in an amount in

excess of $75,000.00, to be determined at trial, as compensatory damages; punitive damages to the

extent applicable; attorney fees; and any other relief this Court deems just and equitable.

               O.      For the Loss of Consortium of their son, A.A., which was directly and

proximately caused by Defendants’ conduct as detailed in this Complaint, N.A. and S.A. have



                                                44
       Case: 5:20-cv-01074-JRA Doc #: 1 Filed: 05/15/20 45 of 45. PageID #: 45



suffered injuries (Count Fifteen), and that this Court enter judgment against Defendants in an

amount in excess of $75,000.00, to be determined at trial, as compensatory damages; punitive

damages to the extent applicable; attorney fees; and any other relief this Court deems just and

equitable.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand trial by jury

in this action of all issues so triable.

                                                       Respectfully submitted,

                                                       BUCKINGHAM, DOOLITTLE &
                                                       BURROUGHS, LLC


                                                       /s/Jude B. Streb
                                                       Jude B. Streb (#0071529)
                                                       Joshua E. O’Farrell (#0087061)
                                                       4277 Munson Street, NW
                                                       Canton, Ohio 44735-5548
                                                       Telephone: (330) 492-8717
                                                       Fax:          (330) 492-9625
                                                       Email:        jstreb@bdblaw.com
                                                                     jofarrell@bdblaw.com

                                                       Counsel for Plaintiffs




CT2:771429_v1




                                                45
